In a coram nobis proceeding, defendant appeals from an order of the County Court, Suffolk County, entered December 14, 1964, which, without a hearing, denied his application to vacate a judgment of said court, rendered March 16, 1962, convicting him (on two counts each) of selling narcotic drugs and of possession of narcotic drugs, upon a jury verdict, and *883imposing sentence on the selling counts. The judgment was affirmed (21 A D 2d 752). Order reversed, on the law, and proceeding remitted to the County Court, Suffolk County, for a hearing upon defendant’s application before a Judge other than the one before whom this case was tried. No questions of fact were considered. In our opinion, a hearing is required on the allegations contained in defendant’s affidavit in support of his application.
Beldoek, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.